     Case 3:20-cr-01874-GPC Document 29 Filed 07/23/20 PageID.19 Page 1 of 1




1

2

3

4

5

6

7
                           UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                     Case No. 20CR01874-GPC
11
                            Plaintiff,             ORDER AND JUDGMENT OF
12                                                 DISMISSAL.
13          v.
14   JULIO CESAR LANDAVERDE-
15   VALDEZ,
16                          Defendant.
17

18
           Upon motion of the United States of America and good cause appearing,
19
           IT IS HEREBY ORDERED that the Indictment in the above-captioned case be
20
     dismissed without prejudice as to defendant Julio Cesar Landaverde-Valdez.
21
           IT IS SO ORDERED.
22
           Dated: July 23, 2020
23

24

25

26

27

28
